Exhibit 10.15

 

Execution Copy

 

AMENDED AND RESTATED

 

MANAGEMENT COMPENSATION AGREEMENT

 

between

 

NORTHWEST AIRLINES, INC.

 

and

 

NEAL S. COHEN

 

dated as of

 

April 14, 2008

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MANAGEMENT COMPENSATION AGREEMENT

 

AMENDED AND RESTATED MANAGEMENT COMPENSATION AGREEMENT made as of the 14th day
of April, 2008 between Northwest Airlines, Inc., a Minnesota corporation (the
“Company”) and Neal S. Cohen (the “Executive”).

 

PREAMBLE

 

WHEREAS, Executive and the Company are parties to a Management Compensation
Agreement dated as of May 2, 2005 (the “Prior Agreement”); and

 

WHEREAS, Executive and the Company desire to amend and restate the Prior
Agreement as provided herein.

 

NOW, THEREFORE, as of the date hereof, the Company and Executive have agreed to
terminate the Prior Agreement as of the date hereof and replace the Prior
Agreement with this Agreement, which shall supersede the Prior Agreement in all
respects.

 

1.             Terms of Employment.

 

1.1                                 Employment.  The Company agrees to employ
Executive, and Executive agrees to be employed by the Company, on the terms and
conditions set forth herein.

 

1.2                                 Position and Duties.  During the term of
Executive’s employment hereunder, Executive shall serve as an Executive Vice
President of the Company and shall have such powers and duties as may from time
to time be prescribed by the Company.  Executive shall devote substantially all
his working time and effort to the business and affairs of the Company and its
affiliates, provided that Executive shall be permitted to serve on the board of
directors of one or more companies so long as such service does not interfere
with Executive’s obligations hereunder and is in accordance with the Company’s
policies.

 

2.             Compensation and Benefits.

 

2.1           Base Salary.  Executive’s Base Salary as of the Effective Date
shall be $423,938.  Executive’s Base Salary in effect from time to time may only
be reduced in connection with a base wage reduction generally applicable to
salaried employees of the Company in an amount not more than any such reduction
incurred by other senior executives of the Company after the Effective Date,
calculated as a percentage of base salary.  Executive’s Base Salary shall be
payable in accordance with the Company’s payroll policies.

 

2.2                                 Incentive Compensation Programs.  During the
term of Executive’s employment hereunder:

 

(a)  Executive shall be entitled to receive from the Company three cash payments
of $100,000 each, less all applicable withholding taxes (the “Cash Retention
Payments”), on May 1 of 2008, 2009 and 2010, so long as Executive remains an
active full-time employee of the Company on the applicable payment date.

 

--------------------------------------------------------------------------------


 

(b)  Executive shall be entitled to participate in the Company’s Key Employee
Annual Cash Incentive Plan (the “KEACIP”) or any successor annual incentive
plan, the terms and conditions of which shall be established from time to time
by the Compensation Committee.

 

(c)  Executive shall be entitled to participate in the Company’s Long-Term Cash
Incentive Plan or any successor annual incentive plan, to the extent such plan
continues in effect, the terms and conditions of which shall be established from
time to time by the Compensation Committee.

 

2.3           Expenses.  During the term of Executive’s employment hereunder,
Executive shall be entitled to receive prompt reimbursements for all reasonable
business expenses incurred in performing services hereunder in accordance with
the Company’s business expense reimbursement policies in effect from time to
time.

 

2.4           EMPLOYEE BENEFIT PROGRAMS OF THE COMPANY.  EXCEPT AS SET FORTH
BELOW, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE WHILE EMPLOYED HEREUNDER IN
THE COMPANY’S EMPLOYEE BENEFIT PROGRAMS AT LEVELS IN EFFECT FROM TIME TO TIME
FOR SALARIED EMPLOYEES AT A LEVEL COMPARABLE TO EXECUTIVE, PROVIDED THAT
EXECUTIVE SHALL NOT PARTICIPATE IN ANY SEVERANCE PAY PLAN MAINTAINED BY THE
COMPANY EXCEPT TO THE EXTENT NECESSARY TO RECEIVE ANY SEVERANCE PAYMENTS
SPECIFICALLY PROVIDED FOR HEREUNDER.

 

2.5           RETIREMENT PLANS.  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
THE NORTHWEST AIRLINES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (THE “SERP”) ON
THE TERMS AND CONDITIONS SET FORTH IN AN ANCILLARY AGREEMENT TO BE PROVIDED TO
EXECUTIVE BY THE COMPANY.

 

2.6           Indemnification.  Executive shall be entitled to be indemnified by
the Company in accordance with the indemnification provision set forth in the
Company’s Articles of Incorporation or By-Laws (as either such document may be
modified, amended or replaced from time to time, collectively, the “Governing
Instruments”).

 

3.             Other Benefits.

 

3.1           Airline Pass.  In the event (A) Executive remains an active
full-time employee of the Company continuously from the Effective Date through
April 1, 2009 or (B) Executive’s employment with the Company is terminated by
the Company other than for Cause or by Executive for Good Reason on or before
April 1, 2009, then Executive shall be entitled to receive, upon termination of
employment, lifetime airline pass privileges for the personal use of Executive
and his spouse or registered domestic partner and dependent children so long as
spouses, registered domestic partners and dependent children of employees
generally are eligible for non-revenue travel pursuant to the Company’s pass
policies (hereinafter, “Eligible Individuals”).  Such airline pass privileges
(the “Airline Pass”) shall entitle Executive and Eligible Individuals to travel
on regularly scheduled domestic and international flights operated by the
Company, subject to all charges and fees then applicable to active management
employees of the Company and their dependents and pursuant to the Company’s pass
policies in effect from time to time, with boarding priority of F-1 or the
equivalent thereof for a period of ten (10) years from and after the date such
pass is issued and F-1R thereafter.  Executive shall be responsible

 

2

--------------------------------------------------------------------------------


 

for any personal income tax liability arising from such pass travel. 
Notwithstanding the foregoing, all benefits under this Section 3.1 shall
immediately and permanently cease in the event Executive violates the Company’s
pass policies in connection with such travel and/or in the event that Executive
is or becomes, at any time thereafter, an employee of any air carrier that
competes with the Company (or any of its affiliates).

 

3.2           MEDICAL AND DENTAL BENEFITS.  IN THE EVENT (A) EXECUTIVE REMAINS
AN ACTIVE FULL-TIME EMPLOYEE OF THE COMPANY CONTINUOUSLY FROM THE EFFECTIVE DATE
THROUGH APRIL 1, 2009 OR (B) EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE OR BY EXECUTIVE FOR GOOD REASON
ON OR BEFORE APRIL 1, 2009, THEN, FOLLOWING EXECUTIVE’S TERMINATION OF
EMPLOYMENT AND THEREAFTER DURING THE EXECUTIVE’S LIFETIME, EXECUTIVE AND HIS
ELIGIBLE DEPENDENTS SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S MEDICAL
AND DENTAL PLANS GENERALLY APPLICABLE TO ALL MANAGEMENT EMPLOYEES OF THE COMPANY
UNDER THE SAME TERMS AND CONDITIONS AS SHALL APPLY TO SUCH MANAGEMENT EMPLOYEES;
PROVIDED, HOWEVER, THAT COVERAGE UNDER SUCH PLANS SHALL BE SECONDARY TO MEDICARE
OR ANY OTHER GOVERNMENT INSURANCE PROGRAM IN WHICH EXECUTIVE MAY BE ENTITLED TO
PARTICIPATE, AND PROVIDED FURTHER, IF IN THE FUTURE EXECUTIVE BECOMES EMPLOYED
BY ANOTHER EMPLOYER, SUCH COVERAGE SHALL BECOME SECONDARY TO ANY COVERAGE
PROVIDED BY SUCH EMPLOYER FOR THE PERIOD IN WHICH EXECUTIVE IS ENTITLED TO SUCH
COVERAGE.  IN ADDITION, WHILE EMPLOYED BY THE COMPANY HEREUNDER, EXECUTIVE SHALL
BE ENTITLED TO PARTICIPATE IN THE COMPANY’S MEDICAL EXPENSE REIMBURSEMENT
PROGRAM ON THE SAME TERMS AND CONDITIONS GENERALLY APPLICABLE TO OTHER
EXECUTIVES OF THE COMPANY.

 

4.             Termination of Employment.

 

4.1           Upon Death.  Executive’s employment hereunder shall terminate upon
his death.

 

4.2           By the Company.  The Company may terminate Executive’s employment
hereunder at any time with or without Cause.

 

4.3           By the Executive.  Executive may terminate his employment
hereunder at any time for any reason.

 

4.4           Notice of Termination.  Any termination of Executive’s employment
hereunder (other than by death) shall be communicated by thirty (30) days’
advance written Notice of Termination by the terminating party to the other
party to this Agreement; provided that no advance Notice of Termination of
Executive for Cause by the Company is required.

 

4.5           Board/Committee Resignation.  Executive’s termination of
employment for any reason, shall constitute, as of the Date of Termination and
to the extent applicable, a resignation as an officer of the Company and a
resignation from the board of directors (and any committees thereof) of any of
the Company’s affiliates and from the board of directors or similar governing
body of any corporation, limited liability company or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.

 

3

--------------------------------------------------------------------------------


 

5.             Payments in the Event of Termination of Employment.

 

5.1           Payments in the Event of Termination by the Company for Cause or
Voluntary Termination by Executive.  If Executive’s employment hereunder is
terminated by the Company for Cause, as a result of death or Disability or by
Executive other than for Good Reason, the Company shall pay Executive (a) his
accrued and unpaid Base Salary through the Date of Termination and (b) any
vested or accrued and unpaid payments, rights or benefits Executive may be
otherwise entitled to receive pursuant to the terms of any written retirement,
pension or other employee benefit or compensation plan maintained by the Company
at the time or times provided therein.

 

5.2           Payments in the Event of Any Other Termination of Employment.  If
Executive’s employment hereunder is terminated by the Company other than for
Cause, or by Executive for Good Reason:

 

(A)   SUBJECT TO SECTION 2.2(A) HEREOF, THE COMPANY SHALL PAY EXECUTIVE (I) HIS
ACCRUED AND UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION, (II) ANY
INCENTIVE PAYMENT UNDER THE KEY EMPLOYEE ANNUAL CASH INCENTIVE PROGRAM, OR ANY
SUCCESSOR ANNUAL INCENTIVE PLAN, (THE “INCENTIVE PAYMENT”) FOR ANY CALENDAR YEAR
ENDED BEFORE THE DATE OF TERMINATION, (III) A PRO RATA SHARE (BASED ON DAYS
EMPLOYED DURING THE APPLICABLE YEAR) OF THE INCENTIVE PAYMENT EXECUTIVE WOULD
OTHERWISE HAVE RECEIVED WITH RESPECT TO THE YEAR IN WHICH THE DATE OF
TERMINATION OCCURS, PAYABLE AT THE TIME THE INCENTIVE PAYMENT WOULD OTHERWISE BE
PAYABLE TO EXECUTIVE; PROVIDED, HOWEVER, THAT 100% OF THE INCENTIVE PAYMENT
SHALL BE DETERMINED SOLELY WITH REFERENCE TO THE FINANCIAL PERFORMANCE OF THE
COMPANY FOR THE YEAR (BASED ON THE GOALS PREVIOUSLY ESTABLISHED WITH RESPECT
THERETO) (RATHER THAN A PORTION OF THE INCENTIVE PAYMENT DETERMINED ON THE BASIS
OF INDIVIDUAL PERFORMANCE); PROVIDED, FURTHER, IN THE EVENT THAT COMPANY’S
PERFORMANCE EXCEEDS 100% OF THE FINANCIAL PERFORMANCE TARGET FOR THE YEAR, THAT
PORTION OF THE INCENTIVE PAYMENT THAT WOULD HAVE, BUT FOR THIS SECTION 5.2(A),
RELATED TO THE ACHIEVEMENT OF THE INDIVIDUAL PERFORMANCE TARGET SHALL BE 100%
AND (IV) ANY VESTED OR ACCRUED AND UNPAID PAYMENTS, RIGHTS OR BENEFITS EXECUTIVE
MAY BE OTHERWISE ENTITLED TO RECEIVE PURSUANT TO THE TERMS OF ANY WRITTEN
RETIREMENT, PENSION OR OTHER EMPLOYEE BENEFIT OR COMPENSATION PLAN MAINTAINED BY
THE COMPANY AT THE TIME OR TIMES PROVIDED THEREIN.

 

(b)  subject to Section 2.2(a) hereof, in addition to the compensation and
benefits described in Section 5.2(a), the Company shall pay Executive, no later
than thirty (30) days following the Date of Termination, a lump sum cash payment
(the “Severance Payment”) equal to the product of two (2) times the sum of
(i) Executive’s annual Base Salary and (ii) the target Incentive Payment for
Executive with respect to the year in which the Date of Termination occurs (or
if no target has been set for that year, the target Incentive Payment for the
immediately preceding year).

 

(C)   EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS SECTION 5.2 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, AND
NO SUCH PAYMENT SHALL BE OFFSET OR REDUCED AS A RESULT OF EXECUTIVE’S OBTAINING
NEW EMPLOYMENT.

 

4

--------------------------------------------------------------------------------


 

(D)  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN THIS AGREEMENT, THE
COMPANY’S OBLIGATION REGARDING THE PAYMENTS PROVIDED FOR IN
SECTION 5.2(B) HEREOF IS EXPRESSLY CONDITIONED UPON THE EXECUTION, DELIVERY AND
NON-REVOCATION OF A GENERAL RELEASE IN THE FORM ATTACHED HERETO AS ATTACHMENT A.

 

5.3           Compliance with Tax Regulations.  All payments pursuant to this
Section 5 shall be made in compliance with all applicable laws, rules and
regulations, including without limitation the provisions of the American Jobs
Creation Act of 2004 and all rules and regulations promulgated thereunder.

 

6.             Confidentiality; Non-Compete; Non-Solicitation;
Non-Disparagement.

 

(a) While employed by the Company and thereafter, Executive shall not disclose
any Confidential Information either directly or indirectly, to anyone (other
than appropriate Company employees and advisors), or use such information for
his own account, or for the account of any other person or entity, without the
prior written consent of the Company or except as required by law.  This
confidentiality covenant has no temporal or geographical restriction.  For
purposes of this Agreement, “Confidential Information” shall mean all non-public
information respecting the Company’s business, including, but not limited to,
its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, financing plans and
the terms and provisions of this Agreement, but excluding information that is,
or becomes, available to the public (unless such availability occurs through an
unauthorized act on the part of the Executive).  Upon termination of this
Agreement, Executive shall promptly supply to the Company all property and any
other tangible product or document that has been produced by, received by or
otherwise submitted to Executive during or prior to his term of employment, and
shall not retain any copies thereof.

 

(b) Executive acknowledges that his services are of special, unique and
extraordinary value to the Company.  Accordingly, so long as the Company has
complied with its obligations set forth in Section 5 hereof, Executive shall
not, without the consent of the Company, at any time prior to the first
anniversary of the Date of Termination (i) become an employee, consultant,
officer, partner or director of any air carrier which competes with the Company
(or any of its affiliates) or (ii) whether on Executive’s own behalf or on
behalf of or in conjunction with any person, company, business entity or other
organization whatsoever, directly or indirectly solicit or encourage any
employee of the Company or its affiliates to leave the employment of the Company
or its affiliates.

 

(c) While employed by the Company and thereafter, Executive agrees not to make
any untruthful or disparaging statements, written or oral, about the Company,
its affiliates, their predecessors or successors or any of their past and
present officers, directors, stockholders, partners, members, agents and
employees or the Company’s business practices, operations or personnel policies
and practices to any of the Company’s customers, clients, competitors,
suppliers, investors, directors, consultants, employees, former employees, or
the press or other media in any country.

 

(d)  Executive agrees that, following his termination of employment, he will
refer all inquiries by third parties regarding his employment with the Company
to the Senior Vice

 

5

--------------------------------------------------------------------------------


 

President – Human Resources of the Company, and the Company agrees that,
following Executive’s termination of employment, neither the Chief Executive
Officer nor the Senior Vice President – Human Resources of the Company shall
make, in response to any such inquiry, any untruthful or disparaging statements,
written or oral, about Executive’s conduct during his employment with the
Company.

 

(e)  Both the Company and Executive agree that any breach of the terms of this
Section 6 by such party would result in irreparable injury and damage to the
other party for which there would be no adequate remedy at law, and that, in the
event of said breach or any threat of breach by such party, the other party
shall be entitled to an immediate injunction and restraining order to prevent
such breach or threatened breach, without having to prove damages, in addition
to any other remedies to which such party may be entitled at law or in equity.
Executive further agrees that the provisions of the covenant not to compete are
reasonable.  Should a court determine, however, that any provision of the
covenant not to compete is unreasonable, either in period of time, geographical
area, or otherwise, the parties hereto agree that the covenant should be
interpreted and enforced to the maximum extent which such court deems
reasonable.  The provisions of this Section 6 shall survive any termination of
this Agreement and Executive’s term of employment.  The existence of any claim
or cause of action or otherwise, shall not constitute a defense to the
enforcement of the covenants and agreements of this Section 6.

 

7.             Successors and Assigns.

 


(A) THIS AGREEMENT SHALL BIND ANY SUCCESSOR TO THE COMPANY, WHETHER BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE, IN THE SAME MANNER AND TO THE SAME EXTENT
THAT THE COMPANY WOULD BE OBLIGATED UNDER THIS AGREEMENT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  IN ANY AGREEMENT PROVIDING FOR THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, THE COMPANY SHALL CAUSE THE ACQUIRING
PARTY TO ASSUME AND AGREE TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B) THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY EXECUTIVE.  THIS AGREEMENT AND ALL
RIGHTS OF EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY, EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTES, DEVISES AND LEGATEES.


 

8.             Term.

 

The term of this Agreement shall commence on the Effective Date and end upon the
Executive’s termination of employment.  The rights and obligations of the
Company and Executive shall survive the termination of this Agreement to the
fullest extent necessary to give effect to the terms hereof.

 

9.             Notices.

 

Notices and other communications provided for herein shall be in writing (which
shall include notice by facsimile transmission) and shall be delivered or mailed
(or if by graphic scanning or other facsimile communications equipment of the
sending party hereto, delivered by such equipment), addressed as follows:

 

6

--------------------------------------------------------------------------------


 

(A)  IF TO EXECUTIVE, TO THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HERETO, AND

 

(B)  IF TO THE COMPANY, C/O NORTHWEST AIRLINES, INC., 2700 LONE OAK PARKWAY,
EAGAN, MINNESOTA 55121, ATTENTION:  SECRETARY,

 

or, in each case, to such other address as a party may from time to time
designate in writing in accordance with this Section.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given when delivered if delivered by
hand, when transmission confirmation is received if delivered by facsimile,
three business days after mailing if mailed, and one business day after deposit
with an overnight courier service if delivered by overnight courier. 
Notwithstanding the foregoing, if a notice or other communication is actually
received after 5:00 p.m. at the recipient’s designated address, such notice or
other communication shall be deemed to have been given the later of (i) the next
business day or (ii) the business day on which such notice or other
communication is deemed to have been given pursuant to the immediately preceding
sentence.

 

10.           Withholding.

 

All payments required to be made by the Company hereunder shall be subject to
the withholding and/or deduction of such amounts as are required to be withheld
or deducted pursuant to any applicable law or regulation.  The Company shall
have the right and is hereby authorized to withhold or deduct from any
compensation or other amount owing to Executive, applicable withholding taxes
and deductions and to take such action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes or deductions.

 

11.           Certain Defined Terms.

 

As used herein, the following terms have the following meanings:

 

“Agreement” shall mean this Amended and Restated Management Compensation
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time in accordance herewith.

 

“Base Salary” shall mean the annual base salary of the Executive in effect from
time to time under Section 2.1.

 

“Board” shall mean the Board of Directors of the Company.

 

 “Cause” shall mean with respect to termination by the Company of Executive’s
employment hereunder (i) an act or acts of dishonesty by Executive resulting in,
or intended to result in, directly or indirectly, any personal enrichment of
Executive, (ii) an act or acts of dishonesty by Executive intended to cause
substantial injury to the Company, (iii) material breach (other than as a result
of a Disability) by Executive of Executive’s obligations under this Agreement
which action was (a) undertaken without a reasonable belief that the action was
in the best interests of the Company and (b) not remedied within a reasonable
period of time after receipt of written notice from the Company specifying the
alleged breach, (iv) Executive’s conviction of, or plea of nolo contendere to, a
crime constituting (a) a felony under the laws of any country, the United States
or any state thereof or (b) a misdemeanor involving moral

 

7

--------------------------------------------------------------------------------


 

turpitude or (v) a material breach of (a) the Company’s Code of Business Conduct
or (b) the provisions of this Agreement.

 

  “Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the Company or any subcommittee thereof.

 

“Date of Termination” shall mean, with respect to Executive, the date of
termination of Executive’s employment hereunder after the notice period provided
by Section 4.4.

 

“Disability” shall mean Executive’s physical or mental condition which prevents
continued performance of his duties hereunder, if Executive establishes by
medical evidence that such condition will be permanent and continuous during the
remainder of Executive’s life or is likely to be of at least three (3) years
duration.

 

“Effective Date” shall mean the date of this Agreement, as set forth above.

 

“Eligible Individuals” shall have the meaning set forth in Section 3.1 hereof.

 

“Good Reason” shall mean with respect to an Executive, any one or more of the
following:

 

(A) A REDUCTION IN EXECUTIVE’S BASE SALARY OR LEVEL OF TARGET INCENTIVE PAYMENT
UNDER THE KEACIP OR ANY SUCCESSOR ANNUAL INCENTIVE PLAN (EXCEPT AS PERMITTED
HEREUNDER);

 

(B) ANY MATERIAL CHANGE IN EXECUTIVE’S JOB  RESPONSIBILITIES, PROVIDED THAT AS
LONG AS EXECUTIVE RETAINS A SUBSTANTIAL PORTION OF HIS THEN CURRENT OVERSIGHT
RESPONSIBILITIES, A TRANSFER OF A PORTION OF SUCH OVERSIGHT RESPONSIBILITIES
SHALL NOT IN AND OF ITSELF CONSTITUTE A MATERIAL CHANGE IN EXECUTIVE’S JOB
RESPONSIBILITIES;

 

(C) THE RELOCATION OF THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES TO A LOCATION
OUTSIDE THE MINNEAPOLIS-ST. PAUL METROPOLITAN AREA; OR

 

(D) A MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT;

 

provided, however, that the foregoing events shall constitute Good Reason only
if the Company fails to cure such event within thirty (30) days after receipt
from Executive of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date.

 

In addition, in order for Executive’s termination of his employment to be
considered for Good Reason, such termination must occur within one (1) year
after the event giving rise to such Good Reason.  Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstances constituting Good Reason hereunder.

 

8

--------------------------------------------------------------------------------


 

“KEACIP” shall have the meaning set forth in Section 2.2(b) hereof.

 

“Notice of Termination” shall mean a notice specifying the Date of Termination.

 

 “SERP” shall have the meaning set forth in Section 2.5 hereof.

 

“Severance Payment” shall have the meaning set forth in Section 5.2(b) hereof.

 

12.           Executive Representation.

 

Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 

13.           Amendment.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Executive
and an authorized officer of the Company.

 

14.           Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota, without regard to
principles of conflicts of laws.

 

15.           Validity.

 

THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 

16.           Arbitration.

 

Except as otherwise provided in Section 17 of this Agreement, all disputes and
controversies arising from or in conjunction with Executive’s employment with,
or any termination from, the Company and all disputes and controversies arising
under or in connection with this Agreement (except claims for vested benefits
brought under ERISA) shall be settled by mandatory arbitration conducted before
one arbitrator having knowledge of employment law in accordance with the
rules for expedited resolution of employment disputes of the American
Arbitration Association then in effect.  In the event the parties cannot agree
upon a single arbitrator, each party shall select an arbitrator and the two
arbitrators so chosen shall then select a single arbitrator.  The arbitration
shall be held in the Minneapolis/St. Paul metropolitan area at a location
selected by the Company.  The determination of the arbitrator shall be made
within thirty (30) days following the close of the hearing on any dispute or
controversy and shall be final and binding on the parties.  The parties hereby
waive their right to a trial of any and all

 

9

--------------------------------------------------------------------------------


 

claims arising out of this Agreement or breach of this Agreement.  All costs and
expenses incurred in connection with any arbitration including, without
limitation, arbitrator and attorney’s fees, shall be paid by the non-prevailing
party in the arbitration unless the arbitrator determines that such expenses
must be otherwise allocated under applicable law to maintain the validity of
this Section 16.

 

17.           Specific Performance.

 

Notwithstanding Section 16 of this Agreement, if Executive breaches or threatens
to commit a breach of Section 6 of this Agreement, the Company shall have the
right to specific performance (i.e., the right and remedy to have the terms and
conditions of Section 6 specifically enforced by any court of competent
jurisdiction), it being agreed that any breach or threatened breach of Section 6
would cause irreparable injury and that money damages may not provide an
adequate remedy.

 

18.           Cooperation.

 

Executive shall provide his reasonable cooperation (subject to his reasonable
availability) in connection with any investigation, action or proceeding (or any
appeal from any action or proceeding) which relates to events occurring during
Executive’s employment hereunder.  This provision shall survive any termination
of this Agreement.

 

19.           Entire Agreement.

 

This Agreement, together with the Release contain the entire understanding
between the Company and Executive with respect to Executive’s employment with
the Company and supersedes in all respects any prior or other agreement or
understanding between the Company or any affiliate of the Company and Executive
with respect to Executive’s employment.

 

20.           Parent Undertaking.

 

Northwest Airlines Corporation, as parent corporation to the Company, hereby
agrees to cause the Company to perform all of its obligations hereunder and
Executive shall be deemed to have entered into this Agreement in reliance upon
the undertaking set forth herein.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Northwest Airlines Corporation, the Company and Executive
have executed this Agreement as of the day and year first above written.

 

 

 

NORTHWEST AIRLINES CORPORATION

 

 

 

 

 

By:

   /s/ Douglas M. Steenland

 

 

  Douglas M. Steenland

 

 

  Chief Executive Officer

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

   /s/ Douglas M. Steenland

 

 

  Douglas M. Steenland

 

 

  Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Neal S. Cohen

 

  Neal S. Cohen

 

 

 

 Executive’s Address:

 

11

--------------------------------------------------------------------------------